Citation Nr: 1036814	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hiatal hernia with 
reflux.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for an abdominal scar as a residual of shell fragment wound.  

5.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left foot and 
ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to July 
1989, March 1991 to June 1992 and from December 2003 to March 
2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The  issue of service connection for headaches, including 
as secondary to PTSD, has been raised by the record (in an 
April 2007 letter), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that a November 2004 line of duty determination 
found that the Veteran suffered from injuries in service from a 
mortar attack in Iraq.  It indicates that a mortar landed and 
exploded approximately 10 feet from the Veteran and that the 
Veteran sustained shrapnel wounds to his left arm, his torso from 
the neck down and both legs.  The Veteran testified during a 
September 2008 hearing before a Decision Review Officer at the RO 
that he had some stomach problems when being treated at Walter 
Reed Medical Center during service, but that he thought it was 
related to the shrapnel wounds in his abdomen area.  The Veteran 
testified that subsequently he was tested at the VA and found to 
have a hiatal hernia with reflux and that there are now certain 
kinds of food he cannot eat.  He also testified that he sometimes 
has to take medication for it.  The Veteran also testified that 
he first started noticing pain in his back while recovering at 
Walter Reed.  He stated that he was subsequently diagnosed with 
bulging discs in his back.  A May 2005 VA examiner found that the 
Veteran had a small sliding type hiatal hernia.  The same 
examiner diagnosed the Veteran with myofascial low back pain.  
Private treatment records from June to October 2006 show the 
Veteran was diagnosed with bulging discs and L4-5, L5-S1 
bilateral foraminal narrowing.  A December 2006 VA examiner 
diagnosed the Veteran with hiatal hernia with reflux pretty well 
controlled with the use of Zantac and diet restriction.  

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  While the Veteran has been given VA examinations 
that showed diagnoses, no opinion was provided regarding these 
diagnoses' nexus to service.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr, 
21 Vet. App. at 311 (holding that once VA undertakes the effort 
to provide an examination for a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided). 

The threshold for finding a link between current disability and 
service is low for the purposes of providing a VA medical 
examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  Therefore, given the documented 
mortar attack the Veteran suffered in service and his testimony 
of a continuity of symptomatology regarding his back and stomach 
symptoms, the Board finds that the Veteran should be afforded 
further VA medical examinations with nexus opinions to 
determine whether his back disorder and hiatal hernia are related 
to his military service.

The Veteran was last provided a VA Compensation and Pension 
examination for his residuals of a shell fragment wound of the 
left foot and ankle in April 2005.  An April 2007 submission by 
the Veteran indicates that his left foot was worsening and that 
the top of his left foot was now completely numb.  He also 
complained of restricted movement of his toes and pain in the 
bottom of his left foot.  

The Board notes that the Veteran has been receiving treatment 
through VA at the Erie VA Medical Center (VAMC) and the most 
recent records reflecting this treatment are from April 2007.  
There is also an indication in the claims file (a report showing 
VA treatment notes were entered on various dates, but none of the 
treatment notes are printed out and contained in the folder) that 
there are some missing VA treatment records from periods in 2007 
to 2008.  The Board observes that there appears specifically 
appears to be a gap in the VA records from April 2007 to May 
2008.  These treatment records, as well as more recent treatment 
records, should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2009).  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's apparent contentions and testimony of worsening and 
that the April 2005 examination report is more than five years 
old, the Board finds that a contemporaneous and thorough VA 
examination should be conducted to determine the current severity 
of the Veteran's residuals of a shell fragment wound of the left 
foot and ankle, including any possible neurological impairment, 
as exhibited by numbness.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VAMC Erie treatment records 
from April 2007 to the present, as well as 
any other pertinent VA treatment records 
available.  

2.  When the above has been accomplished, 
schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the Veteran's low back disorder.  
With respect to each such diagnosed disorder, 
the examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
back disorder is related to the Veteran's 
active military service, including whether it 
is due to the Veteran's service-connected 
residuals of a shell fragment wound of the 
left foot and ankle.  The entire claims file 
must be made available to the designated 
examiner, and the examination report should 
include a discussion of the Veteran's 
documented medical history and his 
contentions.  

3.  When paragraph 1 has been accomplished, 
schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the Veteran's hiatal hernia with 
reflux disorder.  With respect to each such 
diagnosed disorder, the examiner should 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that any hiatal hernia with 
reflux disorder is related to the Veteran's 
active military service.  The entire claims 
file must be made available to the designated 
examiner, and the examination report should 
include a discussion of the Veteran's 
documented medical history and his 
contentions.  

4.  After paragraph 1 has been accomplished, 
schedule the Veteran for a VA examination to 
determine the current nature and severity of 
his service-connected residuals of a shell 
fragment wound of the left foot and ankle, 
including scars and any possible neurological 
impairment.  The examiner should describe all 
symptoms including pain or weakness and 
functional impairment, if present.  Any 
appropriate testing, including but not 
limited to range of motion testing should be 
conducted.  The claims file should be made 
available for the examiner to review, and the 
examination report must indicate that this 
was accomplished.  

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



